DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CROSS REFERENCE TO RELATED APPLICATION 
2.	This application claims benefit of priority to Korean Patent Application No. 10-2019-0059540 filed on May 21, 2019 in the Korean Intellectual Property Office, the disclosure of which is incorporated herein by reference in its entirety. 

Allowable Subject Matter
3.  	Claims 1-20 allowed.
                                                                          Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
5. 	Regarding Claims 1-20, the prior art failed to disclose or reasonably suggest a second semiconductor chip disposed in the second through-portion, and having a third surface, on which a second connection pad is disposed, and a fourth surface opposing the third surface; a first encapsulant covering at least a portion of the first and second semiconductor chips; a first connection member, disposed on the first and second semiconductor chips, the first connection member including a first redistribution layer    connected to the first and second connection pads, and the first connection member including a heat dissipation pattern layer; a passive component disposed above the first semiconductor chip on the first connection member and connected to the first redistribution layer; and a heat dissipation structure disposed above the second semiconductor chip on the first connection member and connected to the heat dissipation pattern layer, wherein the heat dissipation structure is disposed outside the first and second through- portions.  

The closest prior arts are Wong et al., (US 7656015 B2), and Eichelberger, US 5,111,278 A. However, none of the reference teaches or suggest the claimed invention, for instance “......a passive component disposed above the first semiconductor chip on the first connection member and connected to the first redistribution layer; and a heat dissipation structure disposed above the second semiconductor chip on the first connection member and connected to the heat dissipation pattern layer, wherein the heat dissipation structure is disposed outside the first and second through- portions, as recited in the claim.     
   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394.  The examiner can normally be reached on M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899